RPC 1.5 Comment:

***

Successor Counsel in Contingency Fee Matters

       [5]    Unlike the situation in [4], which addresses division of fee between
lawyers from different firms who are simultaneously representing a client, there
may arise a situation where a client enters a contingent fee agreement with one
lawyer (“predecessor counsel”), terminates that lawyer’s services without cause,
and enters a new contingent fee agreement with a different lawyer (“successor
counsel”). In such a situation, and pursuant to a lawyer’s duties as set forth in
paragraphs (b) and (c), successor counsel must notify the client, in writing, that
some portion of the fee may be due to or claimed by predecessor counsel for
services performed prior to the termination, and should discuss with the client the
effect of that claim on successor counsel’s proposed fee agreement. If successor
counsel will be involved in negotiating fees with predecessor counsel on the
client’s behalf, successor counsel should evaluate whether the circumstances give
rise to a conflict of interest with the client and, if so, must obtain appropriate
informed consent to the conflict as set forth in Rule 1.7. If a dispute arises
regarding distribution of the recovery, successor counsel must hold the disputed
portion of the funds in trust pending resolution, in accordance with Rule 1.15(f).
See ABA Formal Opinion 487 (June 18, 2019) (relating to successive contingent fee
agreements). While part II.A of Formal Opinion 487 would require the client’s
written informed consent, Rule 1.7 does not require a writing. However, if informed
consent is deemed necessary under the circumstances, written consent may
benefit both the client and successor counsel for the reasons set forth in
Explanatory Comment [20] to Rule 1.7.



Disputes over Fees



        [[5]] [6]    If a procedure has been established for resolution of fee disputes,
such as an arbitration or mediation procedure established by the bar, the lawyer should
conscientiously consider submitting to it. Law may prescribe a procedure for determining
a lawyer’s fee, for example, in representation of an executor or administrator, a class or
a person entitled to a reasonable fee as part of the measure of damages. The lawyer
entitled to such a fee and a lawyer representing another party concerned with the fee
should comply with the prescribed procedure.
      [[6]] [7]       It is Disciplinary Board policy that allegations of excessive fees
charged are initially referred to Fee Dispute Committees for resolution.